DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2020 and 2/25/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvath et al. (PGPUB 2003/000284 A1, hereinafter Horvath).

Regarding claim 1, Horvath teaches an apparatus (see Fig. 2, all elements) comprising a fan (5), an induction motor having a stator and a rotor (see Fig. 2, motor 6 considered to include stator and rotor), the rotor coupled to the fan (see Fig. 2, rotor of motor 6 connected to fan 5 as shown), an electrical circuit configured to apply an AC current to a coil of the stator (see [0013], motor slip determination interpreted as use of AC motor), a temperature sensor configured to determine the temperature of gas within the apparatus (see Fig. 2, temperature sensor 14 determines temperature of gas within chamber 3b), a speed sensor configured to determine the speed of rotation of the fan (see Fig. 2, speed sensor 11), and a processing circuit configured to process the determined temperature of the gas, and the speed of rotation of the rotor, to thereby determine a measurement of the humidity of gas within the apparatus (see claims 1 and 2; see also [0013], temperature sensor 14 and speed sensor 11 are used to determine and control steam relative to dry air (considered as humidity level within chamber)).

Regarding claim 2, Horvath above teaches all of the limitations of claim 1.
Furthermore, Horvath teaches that the circuit is configured to process the speed of rotation of the rotor to determine the slip, being the difference between the speed of rotation of the rotor and the synchronous speed of rotation of the rotor, and to use the slip to determine the humidity of the gas (see [0013] and claim 1; slip of motor used to determine humidity).

Regarding claim 4, Horvath above teaches all of the limitations of claim 1.
Furthermore, Horvath teaches that the apparatus is an oven (see Fig. 2, oven 1).

Regarding claim 6, Horvath above teaches all of the limitations of claim 1.
Furthermore, Horvath teaches that the speed of rotation of the fan is determined by a fan speed sensor (see [0013] and Fig. 2, sensor 11 determines speed of fan).

Regarding claim 9, Horvath above teaches all of the limitations of claim 1.
Furthermore, Horvath teaches that the apparatus has a heating chamber (3a), and a gas flow circulation pathway (see Fig. 2, gas flow path shown) extending from the heating chamber (3a), through a gas conduit (7), past the fan (5), and back to the heating chamber (3a).

Regarding claim 12, Horvath above teaches all of the limitations of claim 1.
Furthermore, Horvath teaches that the apparatus is configured to regulate the humidity within the oven responsive to the humidity measurement (see claim 2).

Regarding claim 13, Horvath above teaches all of the limitations of claims 1 and 12.
Furthermore, Horvath teaches an induction heater configured to evaporate water to controllably increase humidity within the oven (see Fig. 2, induction heater 19 generates steam).

Regarding claim 15, Horvath teaches a method of measuring the humidity of gas within an apparatus (see Fig. 2, all elements; see also [0012]-[0013], description of operation of apparatus), the method comprising driving a fan (see [0012]), which is coupled to the rotor of an induction motor see [0013] and Fig. 2, motor 6 considered to include stator and rotor), by applying an AC current to the stator of the induction motor (see [0013], motor slip determination interpreted as use of AC motor), determining the temperature of gas within the apparatus (see [0013] and Fig. 2, temperature sensor 14 determines temperature of gas within chamber 3b), determining the speed of rotation of the rotor (see [0013] and Fig. 2, use of speed sensor 11) and processing the temperature of the gas and the speed of rotation of the rotor to determine a measurement of the humidity of gas within the apparatus (see claims 1 and 2; see also [0013], temperature sensor 14 and speed sensor 11 are used to determine and control steam relative to dry air (considered as humidity level within chamber)).

Regarding claim 20, Horvath above teaches all of the limitations of claim 15.
Furthermore, Horvath teaches that the humidity within the chamber is controlled responsive to the humidity measurement (see [0012]-[0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath.

Regarding claim 3, Horvath above teaches all of the limitations of claim 1.
Horvath fails to specifically teach that that the induction motor is a shaded pole induction motor.
However, Horvath teaches that the fan (5) is driven by a motor (6).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to utilize in the apparatus of Horvath any of the well-known types of AC motors, including shaded-pole motors. This is because one or ordinary skill in the art would have used any of a number of  AC motor types by which the slip could be measured in order to determine the humidity in a manner according to Horvath.

Regarding claim 5, Horvath above teaches all of the limitations of claim 1.
Horvath above fails to teach that the apparatus is configured to determine the temperature of at least one coil of the stator, and wherein the processing circuit determines the measurement of humidity taking into account the determined temperature of the at least one coil of the stator.
However, as described above, Horvath teaches that the humidity is determined based on measuring the temperature of the air within the chamber (see claims 1 and 2; see also [0013], temperature sensor 14 and speed sensor 11 are used to determine and control steam relative to dry air).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Horvath such that the temperature of the coil of the stator or additional components connected to the gas of the apparatus were measured. This is because one of ordinary skill in the art would have recognized that determining the temperature within the apparatus would be required as suggested by Horvath in order to determine humidity, and thus measuring any component connected to the internal chamber of the apparatus could be used to determine the gas temperature. 

Regarding claim 7, Horvath above teaches all of the limitations of claim 1.
Horvath above fails to specifically teach that the determination of the measurement of humidity takes into account a calibration factor related to the elevation above sea level, resistance of the bearings of the rotor and/or fan, and the mains supply voltage, typically wherein the calibration factor is determined at first installation of the oven and/or periodically, by an automated procedure.
However, Horvath does teach that the programmable computer stores calibration data with regard to the density/dynamic viscosity of dry and moist air at variable temperatures as well as characteristic motor data (see [0013]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Horvath such that calibration factors that affect the motor and gas properties being measured were stored. This would ensure that an accurate determination of humidity was conducted in order to maintain predetermined moisture levels within the oven.

Regarding claim 10, Horvath above teaches all of the limitations of claims 1 and 9.
Horvath above fails to specifically teach that the heating chamber comprises one or more nozzles which direct gas which has been impelled by the fan to impinge on food within the oven.
However, Horvath teaches that the fan directs gas in the direction of the food (see Fig. 2, fan 5 directs gas towards food on rack 4).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Horvath with nozzles or components that direct the gas towards specific areas within the apparatus. This is because the direction of gas within an oven is critical to the cooking of food as is known in the art of oven design.

Regarding claim 11, Horvath above teaches all of the limitations of claim 1.
Horvath above fails to specifically teach that the apparatus comprises a main circulation fan and a secondary fan, wherein the fan which is coupled to the rotor is the secondary fan.
However, Horvath teaches that the fan directs gas in the direction of the food utilizing a fan (see Fig. 2, fan 5 directs gas towards food on rack 4).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Horvath with nozzles or components that direct the gas towards specific areas within the apparatus, including additional fans. This is because the direction of gas within an oven is critical to the cooking of food as is known in the art of oven design.

Regarding claim 16, Horvath above teaches all of the limitations of claim 15.
Horvath above fails to teach determining the temperature of at least one coil of the stator and taking the determined temperature into account when determining the measured humidity.
However, Horvath teaches that the humidity is determined based on measuring the temperature of the air within the chamber (see claims 1 and 2; see also [0013], temperature sensor 14 and speed sensor 11 are used to determine and control steam relative to dry air).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Horvath such that the temperature of the coil of the stator or additional components connected to the gas of the apparatus were measured. This is because one of ordinary skill in the art would have recognized that determining the temperature within the apparatus would be required as suggested by Horvath in order to determine humidity, and thus measuring any component connected to the internal chamber of the apparatus could be used to determine the gas temperature.

Regarding claim 17, Horvath above teaches all of the limitations of claims 15 and 16.
Horvath above fails to specifically teach determination of the measurement of humidity takes into account a calibration factor related to the elevation above sea level, resistance of the bearings of the rotor and/or fan, and the mains supply voltage, which calibration factor may be determined at first installation of the oven and/or periodically, by an automatic procedure.
However, Horvath does teach that the programmable computer stores calibration data with regard to the density/dynamic viscosity of dry and moist air at variable temperatures as well as characteristic motor data (see [0013]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Horvath such that calibration factors that affect the motor and gas properties being measured were stored and utilized. This would ensure that an accurate determination of humidity was conducted in order to maintain predetermined moisture levels within the oven.

Claims 8, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath as applied to claims 1, 12, and 15 above, and further in view of Gruhbaum et al. (US PGPUB 2003/0167823 A1, hereinafter Gruhbaum).

Regarding claim 8, Horvath above teaches all of the limitations of claim 1.
Horvath fails to specifically teach that slip varies by at least 0.001 between humidity of 0% and 100% at constant gas and stator coil temperature.
Gruhbaum teaches a method and apparatus for detecting moisture levels in an apparatus (see Abstract) based on slip in a fan motor (see [0042]-[0045]) and wherein the slip varies by at least 0.001 between humidity of 0% and 100% at constant gas and stator coil temperature (see [0043], example of difference in slip of 20 rpm and subsequent determination of moisture levels).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Horvath such that the slip varies in an amount greater than 0.001 as suggested by Gruhbaum. This allows for an accurate measure and control of the moisture levels within an apparatus as described by Gruhbaum (see [0047]). 

Regarding claim 14, Horvath above teaches all of the limitations of claims 1 and 12.
Horvath above fails to specifically teach a controllable inlet through which ambient air may be selectively drawn into the apparatus to reduce humidity.
Gruhbaum teaches a method and apparatus for detecting moisture levels in an apparatus (see Abstract) which includes a controllable inlet through which ambient air may be selectively drawn into the apparatus to reduce humidity (see Fig. 1, inlet 23 with controllable valve 28 for bringing ambient air into the apparatus).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Horvath such that ambient air may be controllably introduced into the apparatus as suggested by Gruhbaum. This allows for an accurate measure and control of the moisture levels within an apparatus as described by Gruhbaum (see [0031]).

Regarding claim 18, Horvath above teaches all of the limitations of claim 15.
Horvath fails to specifically teach that the apparatus is configured so slip varies by at least 0.001 between humidity of 0% and 100% at constant gas and stator coil temperature.
Gruhbaum teaches a method and apparatus for detecting moisture levels in an apparatus (see Abstract) based on slip in a fan motor (see [0042]-[0045]) and wherein the slip varies by at least 0.001 between humidity of 0% and 100% at constant gas and stator coil temperature (see [0043], example of difference in slip of 20 rpm and subsequent determination of moisture levels).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Horvath such that the slip varies in an amount greater than 0.001 as suggested by Gruhbaum. This allows for an accurate measure and control of the moisture levels within an apparatus as described by Gruhbaum (see [0047]). 

Regarding claim 19, Horvath above teaches all of the limitations of claims 15 and 18.
Furthermore, Horvath teaches that the method comprises switching on an induction heater to increase humidity and/or selectively opening a controllable inlet to draw air into the apparatus to reduce humidity (see [0012]-[0013], use of induction heater 19 to increase humidity).
Horvath fails to specifically teach selectively opening a controllable inlet to draw air into the apparatus to reduce humidity
Gruhbaum teaches a method and apparatus for detecting moisture levels in an apparatus (see Abstract) which includes a controllable inlet through which ambient air may be selectively drawn into the apparatus to reduce humidity (see Fig. 1, inlet 23 with controllable valve 28 for bringing ambient air into the apparatus).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Horvath such that ambient air may be controllably introduced into the apparatus as suggested by Gruhbaum. This allows for an accurate measure and control of the moisture levels within an apparatus as described by Gruhbaum (see [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855